Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered November 29, 1994, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court properly denied the defendant’s motion to dismiss the indictment pursuant to CPL 30.30. The record demonstrates that the People exercised due diligence in attempting to locate the defendant during the brief period which elapsed between the issuance of a bench warrant and the defendant’s return thereon (see, CPL 30.30 [4] [former (c)]; People v Duncan, 230 AD2d 750; People v Marrin, 187 AD2d 284, 286; see also, People v Torres, 218 AD2d 757, 760, revd on other grounds 88 NY2d 928; cf., People v Bolden, 81 NY2d 146; People v Davis, 205 AD2d 697, 699-700).
*654The defendant’s remaining contentions lack merit. O’Brien, J. P., Thompson, Santucci and Joy, JJ., concur.